230 F.2d 950
56-1 USTC  P 9334
Raymond F. KOEPKE and Helen L. Koepke, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12495.
United States Court of Appeals Sixth Circuit.
Feb. 17, 1956.

Meyer A. Cook, Cleveland, Ohio, for petitioners.
H. Brian Holland, Ellis N. Slack, Gilbert P. Zarky, John J. Kelley, Jr., John Potts Barnes and John M. Morawski, Washington, D.C., for respondent.
Before McALLISTER, MILLER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the issues before the Tax Court were factual, and although this court would have arrived at a different conclusion had it been the trier of fact, we are unable to say that the findings are clearly erroneous, and the decision of the Tax Court is, therefore, affirmed in accordance with its opinion.